Citation Nr: 0715195	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral high frequency sensory hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued an evaluation of 
bilateral high frequency sensory hearing loss at 0%. Although 
the rating decision itself was prepared by the Philadelphia 
RO, it is the Cleveland, Ohio, RO that has jurisdiction over 
the veteran's claims file.

The veteran also filed a March 2006 Notice of Disagreement 
(NOD) to a March 2006 rating decision of the RO in Cleveland, 
Ohio, which stated that no clear and unmistakable error was 
committed in a September 1983 rating decision for not 
inferring a claim, and granting, a 10% evaluation for 
tinnitus.  In September 2006, the veteran withdrew this 
appeal.  Therefore, this issue is not currently on appeal.

The veteran requested a local video hearing, which was held 
in Cleveland, Ohio in February 2007.  A hearing was also held 
at the RO in July 2005.  Transcripts of these proceedings 
have been associated with the veteran's claims folder. 

At the February 2007 hearing, the veteran discussed repeated 
headaches.  The RO has not addressed the issue of entitlement 
to service connection for headaches.  To the extent the 
veteran may be asserting a claim with regard to this 
condition, that issue is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

At the veteran's February 2007 hearing before the Board, the 
veteran contended that his hearing loss has gotten worse 
since his last VA examination in August 2005.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through January 2005.  To 
correctly assess the veteran's current disability, all 
records of treatment from February 2005 to the present must 
be considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's medical records 
for treatment and/or evaluations for 
hearing loss since February 2005 from 
the VA Medical Center in Cleveland 
(including the Wade Park and 
Brecksville facilities).  

2.	Schedule the veteran for a hearing 
examination, including speech 
audiometry and CNC speech 
discrimination tests.  

3.	After the above actions have been 
completed, review the claim for a 
compensable rating for bilateral 
hearing loss.  If the determination is 
not a full grant of benefits sought, 
furnish the veteran and his 
representative with a supplemental 
statement of the case.  After affording 
the veteran and his representative an 
opportunity to respond, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).




